Exhibit 10.10
Non-Employee Directors’ Cash Compensation
In fiscal 2010, non-employee directors of Synovis Life Technologies, Inc. (the
“Company”) will receive cash compensation as outlined in the table below:

              Compensation Rate     Fiscal 2010
Monthly Board member retainer
  $ 1,500  
Fee per Board meeting attended
  $ 1,250  
Fee per Audit Committee meeting attended
  $ 1,000 (1)
Fee per Compensation Committee meeting attended
  $ 1,000 (1)
Fee per Governance Committee meeting attended
  $ 1,000 (1)
Fee per Investment Review Committee meeting attended
  $ 500  
Annual stipend for Chairman of the Board
  $ 4,000  
Annual stipend for Audit Committee Chair
  $ 3,000  
Annual stipend for Compensation Committee Chair
  $ 2,000  

 

(1)   The Chairs of the Audit, Compensation and Governance Committees of the
Board of Directors (the “Board”) of the Company will receive 1.5 times the
meeting fee for each committee meeting to reflect the work and preparation
required as chair for such meetings.

Directors who are otherwise employees of the Company do not receive any
additional compensation for their service on the Board or any of its committees.
Non-Employee Directors’ Equity Compensation
On November 2, 2009, non-qualified stock options to purchase shares of the
Company’s common stock listed below, at an exercise price of $12.00 per share
(the closing price of a share of the Company’s common stock on the date of the
grant), were awarded to each non-employee director of the Company under the
Company’s 2006 Stock Incentive Plan:

          Name   Options Granted
Timothy M. Scanlan
    30,000  
William G. Kobi
    30,000  
Karen Gilles Larson
    30,000  
Mark F. Palma
    30,000  
Richard W. Perkins
    30,000  
John D. Seaberg
    30,000  
Sven A. Wehrwein
    30,000  

Such options vest in increments of one-third on October 31, 2010, 2011 and 2012,
respectively, and expire four years following the vest date.

 